Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.2 ASSISTANT SECRETARY'S CERTIFICATE The undersigned hereby certifies that he is the Assistant Secretary of Lazard Global Total Return and Income Fund, Inc., Lazard Retirement Series, Inc., Lazard World Dividend & Income Fund, Inc. and The Lazard Funds, Inc. (each, the Fund), each a Maryland corporation; that the following is a true and correct copy of the resolutions duly adopted by a vote at a meeting of the Board of Directors of each Fund (the Board) on August 4, 2009, at which meeting a quorum was at all times present and acting; that the passage of said resolutions by the Board, including a majority of the Directors who are not interested persons, as defined by the Investment Company Act of 1940, as amended (the 1940 Act), of the Funds (the Independent Directors), was in all respects legal; and that said resolutions are in full force and effect: RESOLVED , that, with respect to each Fund, it is the determination of the Board, including a majority of the Independent Directors, that the Fund's fidelity bond coverage (the Bond) written by Vigilant Insurance Company in the amount of $8,750,000, insuring the Fund and the other parties named as insured parties under the Bond (collectively with the Fund, the Parties) for covered acts or omissions of their respective officers and employees, in accordance with the requirements of Rule 17g-1 promulgated by the Securities and Exchange Commission (the SEC) under Section 17(g) of the 1940 Act, is reasonable in form and amount after having given due consideration to all relevant factors including, but not limited to, the value of the aggregate assets of the Fund to which any such covered person may have access, the type and terms of the arrangements made for the custody and safekeeping of such assets, the nature of the securities in the Fund's portfolio or portfolios, the number of other parties named as insured parties under the Bond, and the nature of the business activities of such other parties; and further RESOLVED , that the Board, including a majority of the Independent Directors, hereby approves the payment by the Fund of the portion of the premium for coverage under the Bond, in the amount described at this meeting, having given due consideration to all relevant factors including, but not limited to, the number of other parties named as insured parties under the Bond, the nature of the business activities of such other parties, the amount of the Bond, the amount of the premium for the Bond, the ratable allocation of the premium among all the parties named as insureds, and the extent to which the share of the premium allocated to the Fund is less than the premium the Fund would have had to pay if each had provided and maintained a single insured bond; and further RESOLVED , that each of the appropriate officers of the Fund be, and hereby is, authorized to take such actions as may be required to amend the Bond to include in the coverage new funds advised, sub-advised or administered by Lazard Asset Management LLC or its affiliates, as of the date each is declared effective by the SEC; and further RESOLVED , that each of the President, any Vice President, the Secretary, any Assistant Secretary and the Treasurer be, and hereby is, designated as the officer responsible for making all filings with the SEC and giving all notices on behalf of the Fund with respect to the Bond required by paragraph (g) of Rule 17g-1 promulgated by the SEC under the 1940 Act. The undersigned also hereby certifies that he is the
